214 Md. 625 (1957)
135 A.2d 422
MEDLEY
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 22, September Term, 1957.]
Court of Appeals of Maryland.
Decided October 28, 1957.
Before BRUNE, C.J., and COLLINS, HENDERSON, HAMMOND and PRESCOTT, JJ.
PRESCOTT, J., delivered the opinion of the Court.
Perseverance is generally considered an admirable virtue, but when guided in the wrong direction, it, sometimes, wastes a lot of time of the person persevering, as well as others. This is the fourth time that this Court has considered applications by John Philip Medley for leave to appeal denials of his seven *626 petitions for writs of habeas corpus, some of the previous applications having been consolidated. Medley v. Warden, 207 Md. 634, 115 A.2d 287; Medley v. Warden, 210 Md. 649, 123 A.2d 595; Medley v. Warden, 211 Md. 618, 125 A.2d 670. The petitioner was tried and convicted on October 13, 1954, in the Circuit Court for Anne Arundel County, on six charges of forgery, and sentenced to six years in the House of Correction. He was subsequently tried and convicted on four charges of forgery in the Criminal Court of Baltimore, and sentenced to one year to run concurrently with his previous sentence.
The petitioner's only contentions are that the counts of the informations under which he was convicted are duplicitous, and that section 51 of Article 27 (Code 1951), the statute under which he was charged, is unconstitutional. This Court has held that habeas corpus proceedings cannot serve the purpose of a demurrer to an indictment; and where the accused is tried in a superior court of general jurisdiction, and the judgment entered is not a nullity, the constitutionality of the statute involved is not subject to review on a petition for a writ of habeas corpus. Superintendent v. Calman, 203 Md. 414, 419, 420, 101 A.2d 207.
Application denied, with costs.